DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 April 2021 has been entered.

Allowable Subject Matter
2.	Claims 1-30 (renumbered as claims 1-30) are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-30 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 8-15) filed on 23 April 2021.    
In addition to Applicant’s remarks filed on 23 April 2021, neither Moon nor Eriksson, either alone or in combination, anticipates or renders obvious the uniquely distinct features of “receive, from a network entity through the receiver, an almanac message identifying a set of transmission points associated with a second node as being collocated and configured to transmit coherent signals” as recited in claim 1 and similarly recited in claims 9, 17, and 24, over any of the prior art of record, alone or in combination.  Claims 2-8 depend on claim 1, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645